DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for performing access management in a memory device. 
More specifically, the exemplary method of independent claim 1 recites that the method comprises receiving from a host device a logical address carried by a host read command, as well as mapping information and index information, wherein the mapping information is related to mapping the logical address to a physical address of a NV memory, and a combination of the host read command and the logical address is directed to a request of accessing target data corresponding to the logical address from the NV memory; performing a checking operation regarding correctness of the mapping information to obtain a checking result by comparing the index information with index information stored in a random access memory (RAM) of the memory device, wherein when the checking result is positive, confirming the mapping information stored in the RAM is a correct version, and when the checking result is negative, loading a logical-to-physical (L2P) table from the NV memory to the RAM of the memory device to update the mapping information stored in the RAM, wherein the L2P table comprises address mapping information for accessing the target data; accessing the mapping information in the RAM to read the target data and associated metadata from the NV memory; and checking whether a recorded logical address within the metadata and the logical address received from the host device are equivalent to each other, to control whether to send the target data to the host device. 
The cited prior art teaches various systems and methods for performing access management in a memory device, but nowhere does any of the prior art disclose a method or system in which the access management includes the specific steps and parameters discussed above, i.e. the parameters and processes recited in the “checking operation”. The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        May 7, 2022